McKee, J.:
I dissent. The men who entered into the adverse possession of a portion of that part of the territory of Alameda *504county, known to the claimants of the Peralta Rancho as the Encinal of San Antonio, caused the land upon which they had entered to be surveyed and divided into blocks and public squares, intersected by streets, a map of which was made, and has been since known as Kellersberger’s Map of the Town of Oakland.
When the owners of the Spanish title to the Encinal lands came to make partition among themselves as tenants in common of their lands, which lay within- and without the territory included inside the lines of the Kellersberger map, they adopted the map as their own, referred to it as such in their deeds of partition, made it part of those deeds, and had it recorded in the Recorder’s office of Alameda County, on September 2, 1853.
The streets of the town of Oakland were laid out on the map from the northern line of the town, as designated on the map, to the southern boundary line in the San Antonio creek; others, at right angles with the former, were laid out from east to west, parallel with the creek and the northern line. Those parallel streets commenced- at the water front, and were designated on the map as First, Second, Third, and Fourth streets, and so on to and including Thirteenth street, which was the last of the numbered streets on the map. The last tier of blocks on the map ■ fronted south on Thirteenth street, and abutted on the north line of the town, as designated on the map. Mo such street as Fourteenth street, on the northern line of the town, was laid out on the map. But it is contended that the owners of the land dedicated a strip of land eighty-five feet wide immediately outside this northern line, and that they called it Fourteenth street, and that’s the question.
Dedication of land to public use is purely a question of intention. Where the intention of the owner to abandon his land to the use of the public is manifested by deliberate and unequivocal acts,- and the land has been accepted by the public authorities, the dedication is complete. But the acts of both the donor and the public authorities must be unequivocal and satisfactory of the design to dedicate on the one part and to accept on the other. (The City of San Francisco v. Canavan, 42 Cal. 541.) Until acceptance the public can ac*505quire nothing, and the dedication, whether made by deed or otherwise, may be revoked by the owner of the land. (San Francisco v. Oalderwood, 81 id. 585; Harding & Loftin v. Jasper, 14 id. 647.)
Mow, when the original owners of the land made the Kellersberger map, or, which is equivalent to the same thing, adopted and had recorded the map made by the original squatters, they thereby dedicated to the public use all the streets and public squares to the extent as designated on the map. But as no such street as Fourteenth street is laid out on the map, the map is no evidence of an intention on their part to dedicate the land for such a street. Mor did they, as tenants in common, in making partition of their lands among each other, dedicate by deed or otherwise, the land in' controversy as a street. For, in making partition, they divided their lands into four parcels or tracts, which were respectively designated on a map of partition as tracts A, B, O, D. Tracts A, B, and C were situate westward of the town of Oakland as laid out on the map of the town, and tract D lay on the north of the town. The latter tract containing two hundred and twenty-five acres, was allotted in severalty to Joseph K. King. A plat of the allotment was made which showed that the southern boundary line of the plat was the northern boundary line of the town, and the deed by which the land was conveyed to Irving describes the tract as it is laid out on the plat. The plat was annexed to the deed and both were recorded, and they contain no evidence of dedication of Fourteenth street—no such street is designated on the plat or called for by the deed.
Irving thus became the owner in severalty of the land embraced in tract D. But he held the title to it in trust for himself and others, and, in 1854, he caused that part of the tract lying east of what is designated on the plat as the Peralta road, to be subdivided into thirteen blocks of ten acres, and some fractional blocks, for the purpose of transferring to his co-owners their respective interests in the land, and made a plat of the land thus subdivided. Of these blocks he conveyed to his co-owners their respective interests in severalty by deeds, to which a copy of the plat was annexed and made a part of each deed, and as such was re*506corded. Four ten-acre blocks and a fractional block were extended on the northern line of the town of Oakland, as designated on the Kellersberger map; and that line constituted the southern line of the blocks. These blocks were designated on the plat as 1, 2, 3, 4, and 5. The first (No. 1) commenced on the east line of the Peralta road outside of the town, and eastward of it; in' regular succession, followed lots 2, 3, 4, and 5, along the north line of the town. The subdivisions, as designated on the plat, were not intersected by any streets whatever, and there is no space left on the plat for a street. All the deeds made by him of the tier of blocks on the north line of the town, call for that line as the southern boundary line of the blocks. In conveying part of block 1, and block 9, immediately north of it, to J. M. Goggin, the land is described as follows: “Commencing at a point on the easterly line of Broadway, where Broadway crosses the north line of the town of Oakland, and running thence along the north line of the town south sixty-four degrees east, six chains eighty-nine links; and thence north twenty-six degrees east, ten chains; thence south sixty-four degrees east, two chains and sixty-one links to the northeasterly corner of said subdivision lot number 1, the same being also the point of commencement of the land this day conveyed by the party of the first part to Humphrey Marshall; thence north twenty-six degrees east, along Marshall’s said land, three chains and eighty-five links to the land this day conveyed by the party of the first part to Samuel A. Morrison; thence south sixty-four degrees west, along Morrison’s land to the center of the said Peralta road, supposed to be thirteen chains; and thence southerly through the center of said Peralta road, and of Broadway as extended, to a point in the center of Broadway on the north line of the town of Oakland; thence upon a straight line to the point of beginning, containing twelve and ninety-seven hundredths acres, be the same more or less.” Nearly a year before the execution and delivery of that deed to Goggin, Joseph K. Irving had, also, conveyed to one Jones the co-terminous block on the south,within the town of Oakland, numbered block 191 on the Kellersberger map, the northern line of which coincided with the northern line of the town of Oakland and the southern line of lot 1; and the land *507in controversy is situate in the southwestern corner of lot 1 as conveyed to Goggin.
While Goggin was the owner he did no act whatever manifesting an intention to dedicate the land in controversy, or any part of lot 1, to the public use. On the contrary, he afterwards conveyed the lot just as he had received it from Joseph K. Irving, and by the like description in the Irving deed.
So far, therefore, it is manifest that none of the owners of the land in controversy ever dedicated it to the use of the public: nor did they, or any of them, ever, at any time, reserve-a strip of land eighty feet wide for a street on the northern line of the town of Oakland, as designated on the Kellersberger map, nor did they or any of them ever sell or convey any land bounding it on such a street. Such a reservation was not made on the Kellersberger map, nor on the plat of tract D annexed to the partition deed made to Joseph K. Irving; nor on the plat of subdivisions of tract D made by Joseph K. Irving; nor in or by any deeds of conveyance by which he transferred the several lots in tract D on the northern line of the town to Goggin, Marshall, Morrison and others.
But while Goggin was owner of lot 1 outside the town line, and Jones owner of block 191 inside the town line, their common grantor, Joseph K. Irving, conveyed to Tiffany and Lander the southeastern portion of block 2, of tract D by-the following description:
“A certain lot or parcel of land bounded as follows: Commencing at a point on the northern line of Fourteenth street of said city, ■ eleven and eighty-five one-hundredth chains southeastwardly from the corner of Broadway and Fourteenth streets; thence southeastwardly.along said line of Fourteenth street seven and sixty-five one-hundredth chains; thence at right angles ten chains in a northeastwardly course; thence in a northwestwardly course parallel with said Fourteenth street seven and sixty-five one-hundredth chains; thence in a southwesterly course ten chains to the place of beginning, the same being the southeastern portion of the lot designated as Mo. 2 on the map hereunto annexed, containing seven and six-hundredth acres.”
This description does not include the premises in contro*508versy. The map referred to in the description and annexed to the deed is an exact copy of the plat of subdivisions of tract D, on which, as already shown, there is no such street as Fourteenth street; and, in fact, there was no such street as “Fourteenth street of said city,” within the limits of the town as indicated by the map. In the description of the land we have, therefore, an imaginary street, and a map of the land. Where a map is referred to and made part of a deed, it is to be regarded as a more authoritative manifestation of the understanding of the parties than a verbal description of a line or a street not shown on the map. The map is regarded as a photograph of the land intended to be conveyed, and imaginary lines or streets will be discarded as less certain and reliable than the map. (Vance v. Fore, 24 Cal. 435; Penry v. Richards, 52 id. 672; McKeon v. Millard, 47 id. 581; Powers v. Jackson, 50 id. 429.)
Taking the map as the correct description of the land conveyed, the deed does not prove an actual dedication of any portion of the land for a street; and if it did, it does not include the land in controversy. Nor does the false call in the deed for a .street, which was not on any of the plats or maps in evidence in the case, and which- had not been laid out by any of the previous owners of the land, indicate an intention on the part of the grantor to abandon any portion of the granted premises to the use of the public. But even if such an intention were inferrable, it could only be inferred with reference to the granted premises; and as those did not include the land in controversy, which then belonged to J. M. Goggin, nothing contained in the deed to Tiffany and Lander could impair Goggin’s rights to his land nor divest him of his title to it. He was not bound by any act of Irving expressed in the deed to Tiffany and Lander. Recitals in a deed do not affect strangers to it; they are only binding upon those who are parties to the deed or privies in estate.
As owner in fee of the land Goggin conveyed it, as part of lot 1 of the subdivision of tract D, to Humphrey Marshall and H. P. Irving by a deed containing the same descrip-* tion as that contained in the deed from his grantor; and hia grantees, Marshall and Irving, conveyed it as part of the same *509lot to one Van Auken in the year 1859, by a deed in which the lot is described as follows:
“Being part of lot No. 1, said lot No. 1 being a subdivision of a tract designated on the map known as the map entitled ‘ Map of a part of the Oakland Encinal, designated .as letter D, laid out in lots for subdivision/ which is annexed to a deed made May 10, 1854, made by Josef K Irving to Humphrey Marshall, and more particularly described as follows: Commencing at a point where the easterly line of Broadway crosses the southerly line of Fourteenth street; thence running along the southerly line of Fourteenth street, south sixty-four degrees east, three hundred feet; thence at right angles with Fourteenth street, north twenty-six degrees east, one hundred and eighty feet; thence north sixty-four degrees west, and parallel with Fourteenth street, three hundred feet more or less to the easterly line of the Peralta road; thence southerly along Peralta road to the place of beginning.”
What has been said as to the description of the premises in the deed to Tiffany and Lander is. applicable to this deed. The intention of the parties to convey the land in controversy is clear. It is included in the general description, and it is not excluded by the particular description. But in the particular description there is a call for a street, which, as has been shown, none of the former owners of the land had laid out or dedicated. It is therefore a false quantity in the description, which must be rejected. {Haley v. Amestoy, 44 Cal. 132; Piper v. True, 36 id. 606; Peed v. Spicer, 27 id. 57.) Rejecting it, the title to the land in controversy passed by the deed to Van Auken; and, as owner in fee thereof, he entered into possession of the lot, of which it was a part, and inclosed it; and he "and his grantees have been in the undisturbed actual possession of the same for more than twenty years.
I have shown that none of Van Auken’s grantors, immediate or remote, dedicated a strip of land eighty feet wide, for a street known as Fourteenth street, to the east of Broadway street, on the north line of the town of Oakland, as designated on the town map; that the land in controversy is part of lot 1 of the subdivisions of tract D, the southern line of which coincided with the northern line of the town; that the *510land passed by regular mesne conveyances from the owners of the original Spanish title to Van Auken, who took possession of it, and fenced it within the general inclosure of the premises acquired from his immediate grantors; and that the defendants and their grantors have been in the actual use and occupation of the same from the year 1859 until now as owners in fee. Under such circumstances, no presumption of dedication can arise from the user by the public of any part of the land, before it was included within the general inclosure of the owner. (San Francisco v. Scott, 4 Cal. 115.) Such user, if evidence of dedication, would be equally evidence of abandonment to the public use of the entire lot; for, until it was inclosed by Van Auken, in 1859, it was an open common, and the public traveled over it at their own free will.
Until Van Auken took actual possession of lot 1 as designated on the plat of subdivisions of tract D., and inclosed it, there is, therefore, no satisfactory proof of a dedication of it to the public use, nor of acceptance by the public authorities.As private property the land in controversy came into the possession of the defendants, and it is not claimed that they, as owners of it, or their immediate grantors, from whom they received it, have ever actually dedicated it, or did any acts, or made any declarations by which they are estopped from claiming it unburdened by any easement.
But it is contended that the Court below erred in rejecting an offer to prove, by the testimony of a witness, that when Marshall and Irving, in 1859, conveyed the land described in their deed to Van Auken, “it was talked there was a Fourteenth street there;” that they offered to sell to Van Auken one hundred feet north of it, but he refused to purchase unless the entire premises, including the land in controversy, were conveyed to him; and, upon his saying to them that he wanted the land to protect himself against squatters, and did not intend to inclose it, they sold and conveyed to him the entire premises as described in their deed.
It is said that the rejection of this offer was erroneous, because Section 1849, C. C. P., declares that when one derives title to land from another, the declaration, act, or omission of the latter, while holding the title, in relation to the property, *511is evidence against the former. This section of the Code but formulates the common law rule of evidence, which admitted as original evidence every declaration or act accompanying an act of possession, whether in disparagement of the claimant’s title, or limiting or qualifying his possession. Under that rule, before the adoption of the Codes, evidence of the declarations or admissions of a party in possession of land, in relation to his property therein, was always admissible in evidence (McFadden v. Ellmalcer, 52 Cal. 349; Fischer v. Bergson, 49 id. 295; Draper v. Douglass, 23 id. 347; McFadden v. Wallace, 38 id. 51; Bollo v. Navarro, 30 id. 459); but it was only admissible: 1. As against those claiming the land under the person making the declarations; and, 2. To show the character of his possession. Being in possession the law presumed that he was seised in fee of the land; but that presumption was subject to be overcome by declarations or admissions made on the land showing that he was only a tenant for years, or entered into possession under lessors, or otherwise qualifying his possession. To that extent the rule admits, declarations as original, evidence against him and those claiming under him; but it excludes declarations or admissions to prove a disclaimer of title (Jackson v.Vosburgh, 7 John. 186); or to prove or disprove a title (Jackson v. Shearman, 6 id. 21). Title to land can neither be made nor unmade by parol evidence (Jackson v. Gary, 16 id. 303); nor can such evidence be used to impair or destroy the record title (Pitts v. Wilder, 1 M. T. 525; Gibney v. Marehay, 34 id. 301; Dodge v. Freedman’s Sav. & T. Go., 93 U. S. 383).
Mow the “talk” or declarations of the grantors of Van Auken were not made upon the land, for they had never been in possession of it. As grantees of Goggin they were holders of the legal title, unburdened by any easement on the land; and the estate which they derived from him they transmitted unimpaired to their grantee, from whom the defendants by mesne conveyances derive their title. “ Talk that there was a Fourteenth street there” was, therefore, neither in disparagement of their title, nor did it accompany or qualify a possession which they had not. And if it was offered for the purpose of proving a dedication by them, it had no tendency to prove it, in the absence of proof of a ded*512ication by any one of their predecessors in interest. As, therefore, neither they nor any of their predecessors had been in the actual possession of the land; and neither they nor any of their predecessors in interest while holding the legal title had laid out on any map or plat of the land such a street as Fourteenth street or dedicated it to the public use, the mere “ talk” or surmise of a street could not have the effect of impairing, limiting, or qualifying the -title to the land which ultimately passed to the defendants, and there was no error in rejecting the offer.
Yet, if it was error, it was error without injury, for the error was cured by the testimony of the witness (Barilari v. Ferrea, 8 P. L. J. 628)-, who, subsequently, and without objection, testified on the subject as follows: “I heard a conversation with Van Auken after the execution of the deed, when he commenced to fence the street. I told him it was well understood he was not to fence it; that he only took it, as he had said, at the time of the execution of the deed, for the purpose of protecting himself in case anybody should attempt to jump it. He admitted it; but claimed that he had a right to protect himself by doing it. I have also heard Marshall and Irving, while owners of property there, declare, before the sale to Van Auken, that Fourteenth street was a street.” And, on cross-examination, “ I have no recollection of any particular time when these conversations or declarations were made, except at the time of the negotiations with Van Auken.” The plaintiff, therefore, had the benefit of his offer, upon the testimony of which, in connection with the other evidence in the case,, the Court below found there was no dedication; and as the record contains no satisfactory proof of a dedication and of acceptance by the public authorities, and no error prejudicial to the appellant, the judgment and order should be affirmed.
Ross, J., concurred.